Case 1:20-cv-01589-JFB-CJB Document 170 Filed 08/31/21 Page 1 of 2 PageID #: 1305




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


     ASTELLAS PHARMA INC., ASTELLAS
     IRELAND CO., LTD. and ASTELLAS
     PHARMA GLOBAL DEVELOPMENT, INC.,

                            Plaintiffs,                     C.A. No. 20-1589-JFB-CJB
                                                            (Consolidated)
                             v.

     SANDOZ INC., et al.,

                            Defendants.


                          STIPULATION AND [PROPOSED] ORDER
                         TO FORGO ANSWER TO COUNTERCLAIMS

          WHEREAS, Plaintiffs Astellas Pharma Inc., Astellas Ireland Co., Ltd., and Astellas

 Pharma Global Development, Inc. (collectively, “Astellas”) filed a complaint for patent

 infringement against Defendants Actavis Elizabeth LLC, Actavis LLC,1 Teva Pharmaceuticals

 USA, Inc. (collectively, “Actavis”), among others, on November 24, 2020 (Civil Action No. 20-

 1589-JFB-CJB, the “Lead Action”);

          WHEREAS, Astellas filed a second complaint for patent infringement against Actavis,

 among others, on March 24, 2021 (Civil Action No. 21-425-JFB, the “Second Action”);

          WHEREAS, Actavis has filed counterclaims in response to the Second Action (see D.I.

 158) (the “Counterclaims in the Second Action”);

          WHEREAS, Actavis’s Counterclaims in the Second Action mirror the counterclaims it

 filed in response to the Lead Action (see D.I. 78) (the “Counterclaims in the Lead Action”);




 1
     Actavis LLC was later dismissed (see D.I. 56, 161).
Case 1:20-cv-01589-JFB-CJB Document 170 Filed 08/31/21 Page 2 of 2 PageID #: 1306




        WHEREAS, Astellas’s responsive pleading to the Counterclaims in the Second Action is

 due on September 2, 2021; and

        WHEREAS, on August 11, 2021, the Second Action was consolidated into the Lead Action

 for all purposes, with all future docket entries to be made in the Lead Action only;

        NOW, THEREFORE, IT IS HEREBY STIPULATED by Astellas and Actavis, subject to

 approval of the Court, that in light of the consolidation of the Second Action with the Lead Action,

 Astellas shall not be required to file a responsive pleading to the Counterclaims, and shall be deemed

 to have made the same responses to the Counterclaims in the Second Action as it made to the

 Counterclaims in the Lead Action.



  Dated: August 31, 2021

  MCCARTER & ENGLISH, LLP                            SHAW KELLER LLP

  /s/ Alexandra M. Joyce                             /s/ Karen E. Keller
  Daniel M. Silver (#4758)                           John W. Shaw (#3362)
  Alexandra M. Joyce (#6423)                         Karen E. Keller (#4489)
  405 N. King St., 8th Floor                         Andrew E. Russell (#5382)
  Wilmington, DE 19801                               1105 North Market Street, 12th Floor
  (302) 984-6331                                     Wilmington, DE 19801
  dsilver@mccarter.com                               (302) 298-0700
  ajoyce@mccarter.com                                jshaw@shawkeller.com
                                                     kkeller@shawkeller.com
  Attorneys for Plaintiffs Astellas Pharma Inc.,     arussell@shawkeller.com
  Astellas Ireland Co., Ltd., and Astellas Pharma
  Global Development, Inc.                        Attorneys for Defendants Actavis Elizabeth LLC
                                                  and Teva Pharmaceuticals USA, Inc.




        IT IS SO ORDERED this______ day of __________, 2021.

                                                        ______________________________
                                                        United States District Judge


                                                  -2-
